Title: To Thomas Jefferson from Joseph Fay, 21 February 1801
From: Fay, Joseph
To: Jefferson, Thomas



Sir
New York 21t. Feby. 1801

I can not let so fair an opportunity pass for renewing my former acquaintance with you, and of offering my Warmest Congratulations upon your being placed at the Head of our Government, an event which fills the hearts of all true Republicans with joy! the more so (if possible) from the unwarrantable opposition which has been made. This last act of Fœderalism went far towards filling up the measures of a corrupt administration, & to shew the desperate resort to which Wicked men were driven, in support of measures which have proved so destructive to this Country, and which had nearly annihilated our  Government!—Heaven be praised that our prospects once more brighten!—I hope your Administration will afford a new & lasting evidence of the support of a Republican System.—Your task will no doubt be an arduous one, but be assured my Dear Sir, that you possess the Love and affection, & may rely on the constant support of the Great body of the People, and of all honest men!
Since I had the honor & the happiness of your acquaintance, I have removed my Family from Vermont to this city, where I have resided for the last seven years in private life; it will always afford me pleasure to serve you should occasion offer. My best regards also await Mr Maddison who I presume will be near you, as a friend & Counseller in the many important Scenes before you.
The late degrading conduct, will at least have the Good effect of uniting the parties, in avoiding so Hazardous an expedient on any future occasion. The alarm had become General, and altho’ the Fœderals felt great mortifications on yielding their favorite object, yet they universally express their satisfaction that our Government was relieved from the imminent danger to which it had been exposed.—That Heaven may continue to bless you with Wisdom, & fortitude, and incline the hearts of Good men to aid your administration, and may the Good effects go far to relieve the Wretchedness of Mankind universally, is the sincere wish of your friend & Very Humble Servant

Joseph Fay

